Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 10/10/2018. It is noted, however, that applicant has not filed a certified copy of the DE102018217325.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Anker (US20140350789).
Regarding claim 1, Anker discloses, a method for influencing driving dynamics of a vehicle (Anker: [0058] discloses a vehicle control unit (VCU) for controlling vehicle motion.), comprising: 

influencing the driving dynamics as a function of road state information representing a road state in a region of the vehicle when an automatic mode is activated (Anker: [0072] discloses “automatic mode” in which the vehicle subsystems is controlled automatically based on sensed road surface conditions as described in [0079].).
Regarding claim 2, Anker discloses the invention as in claim 1 above, including, deactivating the driving dynamics mode during a start of the vehicle and activating the automatic mode during the start of the vehicle (Anker: [0102] discloses the vehicle being set to “automatic mode” at the start-up of the vehicle.).
Regarding claim 4, Anker discloses the invention as in claim 1 above, including,  reading-in the road state information from a road state detection device of the vehicle (Anker: [0064] discloses vehicle sensing system for deriving terrain indicators of the road the vehicle is driving over.).
Regarding claim 7, Anker discloses, a driving dynamics controller for influencing driving dynamics of a vehicle, the driving dynamics controller configured to (Anker: [0058] discloses a vehicle control unit (VCU) for controlling vehicle motion.): 
influence the driving dynamics of the vehicle as a function of parameters allocated to a selected driving dynamics mode when a driving dynamics mode is activated (Anker: [0072] discloses a “manual mode” in which the vehicle subsystems is operated based on manual driver 
influence the driving dynamics as a function of road state information representing a road state in a region of the vehicle when an automatic mode is activated (Anker: [0072] discloses “automatic mode” in which the vehicle subsystems is controlled automatically based on sensed road surface conditions as described in [0079].).
Regarding claim 8, Anker discloses, a non-transitory machine-readable memory medium on which is stored a computer program for influencing driving dynamics of a vehicle, the computer program, when executed by a computer, causing the computer to perform (Anker: Anker: [0058] discloses a vehicle control unit (VCU) for controlling vehicle motion. [0110] discloses vehicle control unit (VCU) running on software code.): 
influencing the driving dynamics of the vehicle as a function of parameters allocated to a selected driving dynamics mode when a driving dynamics mode is activated (Anker: [0072] discloses a “manual mode” in which the vehicle subsystems is operated based on manual driver input selection of control mode. [0015] discloses the different driving styles associated with different subsystem control modes.); and 
influencing the driving dynamics as a function of road state information representing a road state in a region of the vehicle when an automatic mode is activated (Anker: [0072] discloses “automatic mode” in which the vehicle subsystems is controlled automatically based on sensed road surface conditions as described in [0079].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anker (US20140350789) in view of Takahashi (US6424904).
Regarding claim 3, Anker discloses the invention as in claim 1 above.  
Anker does not disclose, restricting the driving dynamics when contradictory or no road state information is available.
Takahashi discloses, restricting the driving dynamics when contradictory or no road state information is available (Takahashi: [Col 1, Ln 39-60] discloses a situation when curve information about the road is unavailable, and causes the vehicle to reduce speed.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anker with the teachings of Takahashi, in order to provide a method for improved curved road approach control for vehicles.
Regarding claim 5, Anker discloses the invention as in claim 1 above.  
Anker does not disclose, reading-in the road state information via a communications device of the vehicle.
Takahashi discloses, reading-in the road state information via a communications device of the vehicle (Takahashi: [col 10, Ln 18-24] discloses road curve information being retrieved by ITS communication system.).

Regarding claim 6, Anker discloses the invention as in claim 1 above.
Takahashi discloses, reading-in the road state information by a navigation system of the vehicle and/or a rain detection system of the vehicle (Takahashi: [Col 1, Ln 34-60] discloses reading-in road curve information from the navigation system.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 10am - 8:30pm Tu/Th & 9am - 7:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/P.P./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665